FILE COPY




                                    COURT OF APPEALS
                                     SECOND DISTRICT             OF   TEXAS
CHIEF JUSTICE                                                                          CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196                     CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                     LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                           GENERAL COUNSEL
  BOB McCOY                                    FAX: (817) 884-1932                      CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                              www.2ndcoa.courts.state.tx.us



                                        October 31, 2013

    Robert Henry Tenorio                                    Civil District Clerk, Tarrant County
    Law Office of Robert Tenorio                            Tim Curry Criminal Justice Center
    1340 S. Main St., Ste. 300                              401 W. Belknap St., 3rd Floor
    Grapevine, TX 76051-7512                                Fort Worth, TX 76196
                                                            * DELIVERED VIA E-MAIL *

    Hon. Nancy L. Berger                                    Thomas M. Michel
    Judge, 322nd District Court                             Griffith, Jay & Michel, LLP
    Tarrant County Family Law Center                        2200 Forest Park Blvd.
    200 E. Weatherford St.                                  Fort Worth, TX 76110
    Fort Worth, TX 76102                                    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-13-00225-CV
                 Trial Court Case Number: 322-437948-08

                 Court of Appeals Number: 02-13-00226-CV
                 Trial Court Case Number: 322-526843-12

    Style:       In the Interest of Z.S.H. and T.S.H., children



         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes.

         A copy of the opinion and judgment can be viewed on our Court’s
    webpage at: http://www.2ndcoa.courts.state.tx.us/.

                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK